Citation Nr: 9936138	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
rating for the veteran's PTSD and denied a total rating based 
on individual unemployability due to service-connected 
disabilities.

In June 1997, the veteran requested a personal hearing before 
a Hearing Officer at the RO.  However, in a signed statement 
submitted in May 1998, the veteran withdrew his request for a 
hearing.  This withdrawal was reiterated in a signed 
statement submitted by the veteran's accredited 
representative in June 1999.


REMAND

The veteran is seeking an increased rating for his service-
connected PTSD and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  He essentially contends that his PTSD is of 
such severity that he is unable to secure or maintain 
substantially gainful employment.

As an initial matter, the Board concludes that the veteran's 
claims are well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).   
Having found the veteran's claims to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board believes that additional evidentiary 
development is necessary before the veteran's claims can be 
properly addressed.

In a signed statement submitted in June 1996, the veteran 
reported that he had "attempted VA vocational rehabilitation 
and failed."  He further reported that he had been advised 
by his VA rehabilitation counselor to remain in therapy for 
treatment of his PTSD.  Thereafter, during a VA psychiatric 
examination conducted in December 1997, the veteran reported 
that he had successfully completed a VA vocational 
rehabilitation program.  The Board notes that the veteran's 
vocational rehabilitation file is not associated with claims 
folder and it does not appear that such file was requested.  
Because the veteran is claiming that he is unable to obtain 
employment due to his PTSD, the Board finds that a review of 
the veteran's vocational rehabilitation file would be helpful 
in evaluating his claims.

Furthermore, the Board notes that during a VA psychiatric 
evaluation conducted in January 1999, the VA psychiatrist 
referred to outpatient clinical notes dated in December 1998.  
However, there is no evidence of any such treatment or 
evaluation on record at this time.  Thus, the Board finds 
that while this case is in remand status, the RO should 
ensure that the veteran's most recent VA treatments records 
are obtained and associated with the claims folder.  

In addition, the Board finds that a VA social and industrial 
survey would also be helpful, in order to determine if the 
veteran is unable to secure or maintain gainful employment as 
a result of his PTSD.

Effective November 7, 1996, during the pendency of the 
veteran's appeal, the VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
generalized anxiety disorder.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas, 1 Vet. App. at 311.  

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) 
(the rating criteria in effect for PTSD prior to November 7, 
1996), a 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when disability results in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the disability renders the claimant demonstrably unable to 
obtain or retain employment.  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United 
States Court of Appeals for Veterans Claims held that under 
the former criteria, the finding of only one of the criteria 
listed for particular rating in Diagnostic Code 9400 may be 
sufficient to support the assignment of that rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, 
because the Board is obligated to consider whether a 100 
percent disability rating is warranted for the veteran's 
inability to obtain or retain employment regardless of 
whether he meets the other rating criteria listed in 
Diagnostic Code 9400, the Board believes that the veteran's 
claim of entitlement to an increased rating for PTSD is 
inextricably intertwined with his claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  Thus, the Board finds that it would be 
inappropriate to address either of the veteran's claims 
before the evidentiary record in this case has been fully 
developed. 

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed PTSD since October 
1997.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  Regardless of the veteran's 
response, the RO should obtain any 
available VA treatment records that may 
be pertinent to his claim.  These records 
should then be associated with the claims 
file.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, to 
include copies of all decisions, reports 
and records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his recent employment history and day-to-
day functioning.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the veteran's service-connected 
disabilities on his ability to secure or 
follow a substantially gainful 
occupation.  The veteran's claims folder 
should be made available to the person 
conducting the survey.  The report of the 
VA social and industrial survey should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
PTSD and entitlement to a total rating 
based on individual unemployability due 
to service-connected disabilities.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished with 
copies of a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


